DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of FSHD and electrical stimulation in the
reply filed on 8/22/2022 is acknowledged.
Claims 3, 6, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claims 1, 2, 4, 5, 8, and 9 are under examination.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. [1] as follows:
The later-filed application must be an application for a patent for an invention that is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application 61/892,104 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The claims under examination disclose a method of treating a human FSHD subjects.  The prior-filed application does not provide support for treating human FSHD subjects.  Therefore, the priority date for the claims under examination is 10/17/2014. 
Should the applicant disagree, the applicant is encouraged to point out with particularity by page and line number where such support might exist in each intervening document.  In order to properly claim priority, the support for each of the claim limitations must exist in each of the intervening documents.

Claim Objections
Claim 9 is objected to objected to because of the recitation that “preferably”.  It is clear that the intent was to state that the electrical stimulation is intermittent neuromuscular electrical stimulation.  Appropriate correction to remove the term “preferably” from the claim is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vilquin et al. (Gene Therapy, 2005, 12: 1651-1662; cited on the IDS filed on 8/20/2022), in view of both Tedesco et al. (Curr. Opin. Neurol., 2012, 25: 597-603) and Distefano et al. (PLoS One, March 2013, 8: 1-11; cited on the IDS filed on 8/20/2022).
Vilquin et al. teach obtaining myoblasts from the unaffected muscle of FSHD human patients and further transplanting them into the mouse muscle where they participate to muscle structure; Vilquin et al. suggest using these myoblasts in clinical trials of autologous cell therapy for FSHD patients (see Abstract; p. 1652-1653; p. 1656; p. 1659, column 2).  Tedesco et al. teach that autologous transplantation with FSHD myoblasts has entered clinical trials (see p. 599, column 1).  Based on these teachings, one of skill in the art would have found obvious to inject myoblasts (i.e., myogenic progenitors) into the limb affected area of FSHD patients with the reasonable expectation that doing so would improve muscle function (claims 1, 2, 4, and 8). 
Vilquin et al. and Tedesco et al. do not teach intermittent neuromuscular electrical stimulation (iNMES) (claims 5 and 9).  Distefano et al. teach iNMES as an adjuvant for cell transplantation into the skeletal muscle (see Abstract; p. 2, column 2, last two paragraphs).  One of skill in the art would have found obvious to further subject the limb to iNMES to achieve the predictable result of promoting myoblast engraftment and improve muscle function.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633